IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40982
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAI XAVIER CHANEY,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:97-CR-76-ALL
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jai Xavier Chaney, federal inmate # 99754-011, appeals the

district court’s order denying his motion to modify his sentence

pursuant to 18 U.S.C. § 3582(c)(2).   Chaney, who is currently

serving a 92-month sentence for being a convicted felon in

possession of a firearm in violation of 18 U.S.C. §§ 922(g) and

924(a)(2), argues that Amendment 599, which amends the

Application Notes for U.S.S.G. § 2K2.4, resulted in a change to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40982
                                -2-

the applicable sentencing guidelines, entitling him to a

modification of his sentence.

     Amendment 599 is inapplicable to this case.   Chaney’s

guideline sentencing range was computed under U.S.S.G.

§ 2K2.1(b)(4), not U.S.S.G. § 2K2.4.   Therefore, his claim is

without merit.   The district court’s judgment is AFFIRMED.